                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN R. DEMOS,                                      Case No. 18-cv-02544-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                             JUDGMENT
                                                  v.
                                   9

                                  10     UNITED STATES, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action is dismissed without prejudice to plaintiff asserting his claims in an action for

                                  14   which he pays the full filing fee at the time he files his complaint.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 1/25/2019

                                  17

                                  18
                                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
